Supreme Court of Florida
                                   ____________

                                   No. SC15-770
                                   ____________

                                JASON A. YEGGE,
                                    Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                [December 10, 2015]

PER CURIAM.

      Petitioner, Jason A. Yegge, sought review of the Second District Court of

Appeal’s decision in Yegge v. State, No. 2D12-4193, 40 Fla. L. Weekly D874

(Fla. 2d DCA April 15, 2015), which certified conflict with the Fourth District

Court of Appeal’s decision in Blacker v. State, 49 So. 3d 785 (Fla. 4th DCA 2010).

After Blacker, the Fourth District published its opinion in Goldwire v. State, 73 So.

3d 844 (Fla. 4th DCA 2011), which is consistent with Yegge. We initially

accepted jurisdiction based on the certified conflict with Blacker and received

briefs on the merits. See art. V, § 3(b)(4), Fla. Const.
      Subsequent to the completion of merits briefing, Yegge filed a “Notice of

Mootness and Request to Review Under Great Public Importance and Capable of

Repetition Yet Evading Review Exception,” explaining that Yegge was scheduled

to be released from prison after completing his sentence and that the controversy is

now moot as it applies to Yegge. Yegge, however, urges us to retain jurisdiction

despite mootness as to him.

      Upon further consideration, we have now determined that because there is

no conflict between Yegge and Goldwire—a decision of the Fourth District

subsequent to Blacker—and also because the case is moot, we exercise our

discretion and discharge jurisdiction. Accordingly, this review proceeding is

hereby dismissed.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      Second District - Case No. 2D12-4193

      (Pinellas County)

Howard L. Dimmig, II, Public Defender, and Alisa Smith, Assistant Public
Defender, Tenth Judicial Circuit, Bartow, Florida,

      for Petitioner

                                        -2-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida; John M. Klawikofsky,
Bureau Chief, and Bilal Ahmed Faruqui, Assistant Attorney General, Tampa,
Florida,

      for Respondent




                                     -3-